The BANK OF NEW YORK MELLON fka the Bank of New York, as Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee for the Holders of SAMI II Trust 2006-AR6, Mortgage Pass-Through Certificates, Series 2006-AR6 Plaintiff-Appellee, v. James W. WEST; Jo Nyla West, Defendants-Appellants, and Mortgage Electronic Registration Systems, Inc. ("MERS"), Solely as Nominee for Countrywide Bank, N.A., Defendants-Appellees, and John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Doe Entities 1-20; and Doe Governmental Units 1-20, DefendantsSUMMARY DISPOSITION ORDERVacated. Remanded.